December 14, 1938. The opinion of the Court was delivered by
We think that the conclusions reached by his Honor, Judge Gaston, are correct, and we approve the result of his decree. If this is a suit in equity in all of its prominent features and purposes, as it is, "it draws within the jurisdiction in which it is heard all questions arising therein and incidental thereto." Sale v. Meggett, 25 S.C. 72.
MESSRS. JUSTICE BONHAM, BAKER and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness.